UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN NACHSEN,

                          Plaintiff,
                                                   18 Civ. 10994 (KPF)
                   -v.-
                                                         ORDER
BPP ST OWNER LLC and CITIBANK,
N.A.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On August 14, 2019, the Court stayed this matter. (Dkt. #22). In light of

subsequent representations by Plaintiff’s counsel, the stay is hereby lifted. The

parties shall complete all discovery on or before January 20, 2020. The parties

are hereby ORDERED to appear for a pretrial conference on February 18,

2020, at 10:30 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse,

40 Foley Square, New York, New York.

SO ORDERED.

Dated:      December 5, 2019
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
